DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5,010,620) in view of Gifford (US 3,588,179).
Regarding claim 1, Young discloses a stall vacuum trailer system configured to secure to a vehicle, the system comprising:
a trailer (20) supported by a frame  (12) and having a cargo compartment configured to receive particles therein;
a vacuum machine supported by the frame (extension 18), the vacuum machine having: a motor (col. 4 and l. 45);
a fan device (60) configured to mulch (66) a substrate into the particles; and
access member (38) extending from the fan (60) and configured to extend to a rear of the cargo compartment (37); wherein the fan device creates a vacuum effect to pull the substrate through the hose (99) and further through the fan device and into the cargo compartment (20); wherein the substrate is mulched (fine mulch material can be produced; col. 3 and ll. 15-16) into particles while entering the cargo compartment (20).
Young is silent as to a hose extending between the fan and rear of the cargo compartment. Instead, discloses a duct extending between the two components.
Gifford discloses a blower unit having a fan (66) and a trailer (154). Gifford discloses a hose (172) extending between the fan (66) and the rear of the trailer (154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young by replacing the duct (38) with a flexible tube (172) to provide a cheaper and versatile connection. 
Regarding claim 2, wherein the fan device (60) comprises a fan and a mulcher.
Regarding claim 3, wherein the fan device further comprises a reversal configured to remove the particles from the cargo compartment (154); see Gifford, figure 2.
Regarding 5, wherein the hose is extendable.
Regarding 6, further comprising: one or more vented doors attached to the trailer (20).
Regarding claim 7, further comprising: a second vacuum machine (obvious to make duplicate) supported by the frame and having a second hose extending into the cargo compartment.


Regarding claim 8, further comprising: a hose attachment (80) configured to attach to an end of the hose to facilitate substrate cleaning.
Young discloses a method of cleaning a stall, the method comprising:
providing the system of claim 1; extending a duct (38) into a stall; activating the vacuum machine (60); maneuvering a first end of the duct within the stall to come into contact substrate within the stall;
Regarding claim 10, Young discloses a trailer (20) comprising:
a frame (12) and having a cargo compartment (20) configured to receive particles therein;
a vacuum machine (60) supported by the frame; and
a duct (38) in gaseous communication with the vacuum machine (60).
Young is silent as to a hose extending between the fan and rear of the cargo compartment. Instead, discloses a duct extending between the two components.
Gifford discloses a blower unit having a fan (66) and a trailer (154). Gifford discloses a hose (172) extending between the fan (66) and the rear of the trailer (154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young by replacing the duct (38) with a flexible tube (172) to provide a cheaper and versatile connection. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Gifford and further in view of FR 2589034.
Young in view of Gifford is silent as to a spreader.
FR 2589034 discloses a spreader (16, 17) at the end of spreader system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Gifford by using a spreader at the end of the compartment as disclosed by FR 2589034 to spread the particles out of the trailer or compartment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose agricultural vacuum systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747